Citation Nr: 0932311	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service connected lumbosacral strain and in excess of 40 
percent from October 19, 2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ADT) from May 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2008 the Board remanded the 
claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2008 Remand, the Board observed that the Veteran 
appeared to have received Worker's Compensation (WC) for 
residuals of an injury to his back that occurred in 2000 or 
2001.  The RO was asked to obtain the records associated with 
that Worker's Compensation claim.  In July 2008, the RO sent 
the Veteran asking him to submit information regarding his WC 
claim.  The Veteran did not submit the requested information, 
and the RO concluded that portion of the requested 
development.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  The Board notes that WC 
records are public records.  Although the Veteran did not 
cooperate by supplying the requested records, the records can 
be obtained through a request to the appropriate state 
agency.  Thus, the claim must be remanded again for these 
records to be obtained.  The Veteran submitted an application 
for Individual Unemployability dated in November 2005.  On 
that report was listed the name and address of the Veteran's 
past employers.  

The Board notes that an April 2005 addendum to a January 2005 
VA examination report states that it is at least as likely as 
not that the Veteran's back symptoms are related to his back 
strain while in the service in 1981.  The statement is devoid 
of any reasons or bases for the expressed opinion.  A 
different VA examiner opined in December 2006 and 
October 2008 that the Veteran's current condition in his low 
back was not at least as likely as not a proximal or direct 
result of his lumbar strain diagnosed in service.  This 
examiner provided thorough reasons and bases for his opinion.  
The evidence of record creates a genuine question regarding 
the propriety of the determination that the Veteran's 
lumbosacral strain is indeed service connected.  The WC 
records are important to establish the validity of the 
Veteran's claim, as they are government-produced records 
likely to contain material that will either validate the 
January 2005 addendum or support the December 2006 and 
October 2008 conclusions.  Therefore, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain information regarding receipt 
of Workman's Compensation in 2000 or 
2001, including the name of his employer, 
the physicians who treated him, and the 
date of injury.  If there is no response 
from the Veteran, the AMC/RO should 
attempt to secure the WC records using 
the name and address of the pool company 
where the Veteran worked from 2000 to 
2001.  Those records relating to his WC 
claim should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  The 
AMC/RO is instructed to take any action 
deemed appropriate from the results of 
the requested development, including the 
performance of another VA examination, if 
deemed necessary.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

